DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Pursuant to communications filed on 09/28/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-18 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020, 12/17/2020 and 01/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. - an orientation obtaining unit configured to, in claim 9.
2. - an image obtaining unit configured to, in claim 9.
3. - a determining unit configured to, in claim 9.
4. - a second mapping determining unit configured to, in claim 10.
5. - a third mapping determining unit configured to, in claim 10.
6. - a first mapping determining unit configured to, in claim 10.
7. - a measurement obtaining unit configured to, in claim 12.
8. - a mapping determining unit configured to, in claim 12.
9. - a calibrating unit configured to, in claim 13.
10. - a constructing unit configured to, in claim 15.
11. - a solving unit configured to, in claim 15.
12. - a source determining unit configured to, in claim 16.
13. - a destination determining unit configured to, in claim 16.
14. - a processing unit configured to, in claim 16.
15. - a computer-readable memory unit, in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. A patentable subject matter is required to be directed to one of the following four statutory categories of 35 U.S.C 101: process, machine, manufacture or composition of matter. Claims 17 and 18 are directed to a computer-readable memory unit and a computer readable medium. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. Transitory embodiments are not directed to statutory subject matter.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim. Therefore, Applicant should amend claim 17 and 18 to recite, as an example, 
Claim 17, A system for managing a robot system, comprising: a computer processor coupled to a non-transitory computer-readable memory unit…….
 Claim 18, A non-transitory computer readable medium having instructions stored thereon …..”.
Such an amendment would typically not raise the issue of new matter, even when the specification is silent, because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. Accordingly, appropriate correction and /or clarification are earnestly requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, 
A.- Based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass, and therefore claims 2-4 are rendered indefinite.  Specifically, Applicant provided previously in claim 1 the limitation “determining, based on the orientations and the at least one image, a first mapping” …... However, in claim 2, the claim recites: “wherein determining the first mapping comprising: determining, based on the orientations, a second mapping between the link coordinate system and a world coordinate system of the robot system……. And “determining the first mapping based on a transformation relationship between the first, second and third mappings.” In other words, it is unclear how the first mapping is being determined considering itself plus a future event, such as determining a second/third mapping in order to arrive to a first mapping. We don’t know what that means?, Applicant is reminded that the events should occur sequentially, no in the form as presented where at least the second mapping is used to determine the first mapping. Therefore, to be clear, the determination of the second mapping should be made after the first mapping, and the determination of the third mapping should be made after the first and/or second mappings. Hence, the claimed language is very unclear and confusing rendering claim 2 indefinite and the features therein described appears were to be intended as mutually exclusive alternatives.
        B. - Now, in claim 3, based on the currently provided claim language, it is unclear what the metes and bounds of the claim limitation encompass because the claim language recites, “…wherein determining the second mapping comprises: determining the second mapping based on the orientations and positions of the links.”. Hence, this sentence is unclear because “determining the second mapping” was already determined previously in claim 2, so what is the purpose to re-determine the second mapping ?. Is the second mapping of claim 3 different to the second mapping of claim 2 ? . Hence, the claimed language is very unclear and confusing rendering claims 2-4 indefinite, and the features therein described appears were to be intended as mutually exclusive alternatives.
C. – As for claims 10-12, these claims are unclear having the same issues similarly as stated above for claims 2-4 since claims 10-12 are the corresponding apparatus claims. Therefore, claims 10-12 are rejected under the same rationales as set forth above. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and the 35 U.S.C 101 rejections provided herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishige (US 2018/0161984 – from IDS).
Regarding claims 1, 9, 17 and 18, Ishige discloses a method for managing a robot system / the associated apparatus / the associated system / the associated computer readable medium (e.g. via control device, robot and robot system; see [0087] disclosing "The control device 5 illustrated in FIG. 1 controls the driving (operation) of each unit of the robot 1 and the mobile camera"), comprising: 
obtaining orientations for links in the robot system when the links are arranged in at least one posture, each of the orientations indicating a direction pointed by one of the links (see [0093] disclosing "input/output unit 54 has a function to acquire information such as a rotation angle of a rotary shaft of the motor or speed reducer belonging to each drive unit 130 of the robot"); 
      
    PNG
    media_image1.png
    620
    480
    media_image1.png
    Greyscale

obtaining, from a vision device equipped on one of the links, at least one image of an object placed in the robot system (see fig. 1; see [0083] disclosing "the mobile camera 3 is disposed in the distal portion of the second arm 102 of the robot 1. The mobile camera 3 has a function to image an object 60 placed on a work table 91, for example. The object 60 is a member used for calibration (to be described later). For example, a circular marker 61 is attached to the object 60 "); and 
                       
    PNG
    media_image2.png
    674
    448
    media_image2.png
    Greyscale

determining, based on the orientations and the at least one image (see [0101] disclosing "the input/output unit 54 acquires image information of the mobile camera 3, and the storage unit 55 stores the acquired image information"), a first mapping between a vision coordinate system of the vision device and a link coordination system of the link (see [0096] disclosing "it is necessary to obtain a transformation matrix equation (calibration parameter) which transforms the image coordinates (xb, yb, and ub) to the robot coordinates (xa, ya, and ua). That is, calibration (mapping) is needed between the mobile camera 3 and the robot 1. In accordance with an instruction from the worker, this calibration is automatically performed by the control device").
Regarding claims 2 and 10, Ishige discloses wherein determining the first mapping comprising: determining, based on the orientations, a second mapping between the link coordinate system and a world coordinate system of the robot system; determining, based on the at least one image, a third mapping between the vision coordinate system and the world coordinate system; and determining the first mapping based on a transformation relationship between the first, second and third mappings (see at least [0105-0110] disclosing the functionality based on the robot coordinate system and camera coordinate system -i.e. performing the claimed mappings / calibration).
Regarding claims 3 and 11, Ishige discloses wherein determining the second mapping comprises: determining the second mapping based on the orientations and positions of the links (see at least [0105-0110] disclosing the functionality based on the robot coordinate system and camera coordinate system -i.e. performing the claimed mappings / calibration).
Regarding claims 4 and 12, Ishige discloses wherein determining the third mapping comprises: obtaining a first measurement and a second measurement for a first point and a second point in an image of the at least one image respectively, the first and second points located in a first axis of the vision coordinate system; obtaining a third measurement of a third point in the image, the third point located in a second axis of the vision coordinate system; and determining the third mapping based on the obtained first, second and third measurements (see at least [0105-0110] disclosing the functionality based on the robot coordinate system and camera coordinate system -i.e. performing the claimed mappings / calibration).
Regarding claims 5 and 13, Ishige discloses further comprising: calibrating the vision device with a calibration board of the vision device before the obtaining the at least one image (e.g. via using markers to be imaged by the camera; see [0106-0107, 0117-0118, 0142] disclosing the functionality based on marker for calibration).
Regarding claims 6 and 14, Ishige discloses wherein, obtaining the orientations for the links comprises: obtaining a first group of orientations for the links when the group of links are arranged in a first posture; and obtaining a second group of orientations for the links when the group of links are arranged in a second posture; and obtaining the at least one image of the object comprises: obtaining a first image when the links are arranged in the first posture, and obtaining a second image when the links are arranged in the second posture (see fig. 4; see at least [0104-0115] disclosing the moving predetermined portion of robot to two locations and generating coordinate transformation equation).
Regarding claims 7 and 15, Ishige discloses wherein determining the first mapping comprises: constructing a transformation relationship between the first mapping, the first and second groups of orientations and the first and second images, the first mapping being an unknown variable in the transformation relationship; and solving the transformation relationship so as to determine the first mapping (see fig. 4; see at least [0104-0115] disclosing the moving predetermined portion of robot to two locations and generating coordinate transformation equation).
Regarding claims 8 and 16, Ishige discloses further comprising: obtaining, from the vision device, an image of a target object to be processed by the robot system; determining a source coordinate of the target object in the obtained image, the source coordinate represented in the vision coordinate system; determining a destination coordinate of the target object based on the source coordinate and the first mappings, the destination coordinate represented in the world coordinate system; and processing the target object based on the destination coordinate (e.g. the claimed features involves a mere visual control performed by the control device 5 along the camera 3; see at least [0087, 0092, 0106, 0164-0165] disclosing the control functionality of the camera for the required calibrations taking into account the coordinate systems).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 9,734,419 to Ye et al – which is directed to a system and method to validate the accuracy of camera calibration in a single or multiple-camera embodiment, utilizing either 2D cameras or 3D imaging sensors. It relies upon an initial calibration process that generates and stores camera calibration parameters and residual statistics based upon images of a first calibration object. 
2. – US 10,076,842 to Liu et al – which is directed to machine vision systems and methods for simultaneous kinematic and hand-eye calibration. A machine vision system includes a robot or motion stage and a camera in communication with a control system. The control system is configured to move the robot or motion stage to poses, and for each pose: capture an image of calibration target features and robot joint angles or motion stage encoder counts. The control system is configured to obtain initial values for robot or motion stage calibration parameters, and determine initial values for hand-eye calibration parameters based on the initial values for the robot or motion stage calibration parameters, the image, and joint angles or encoder counts.
3. – US 5,525,883 to Avitzour – which is directed to apparatus and method are disclosed for using specially designed landmarks to provide the position and orientation in three dimensions of an autonomous vehicle, such as a mobile robot. The landmarks are checkerboards of rectangular cells of contrasting colors that are arranged to create a pseudo-random pattern. The autonomous vehicle carries a recognition and measurement unit, for example including a camera and a digital computer that processes the output of the camera. A map stored in the recognition and measurement unit describes the position, orientation and dimensions of each pseudo-random checkerboard pattern. The recognition and measurement unit processes the image of a pseudo-random checkerboard pattern to identify the landmark on which the pattern is displayed and to calculate the position and orientation of the autonomous vehicle. The pseudo-randomness of each checkerboard pattern enables determination of the position and orientation determination of the autonomous vehicle even if partial errors are made in visual interpretation of the landmark.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664